EXHIBIT 10.2


--------------------------------------------------------------------------------

[gebhardrainercoachinc_image1.jpg]
September 2, 2014


Mr. Gebhard F. Rainer
2017 West Shakespeare Ave
Chicago, IL 60647


Dear Gebhard:
It is with great pleasure that I confirm our offer of the position of President
and Chief Operating Officer of Coach, Inc. (“Coach” or the “Company”), reporting
to Victor Luis, Chief Executive Officer of Coach. You will be a member of
Coach’s Operating Group. If you accept our offer, we would like you to start
work by September 29, 2014 (the “Effective Date”).  If you would prefer another
starting date, please let us know. You will be considered an “officer” under
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as well an “Executive Officer” of Coach pursuant to Rule 3b-7 of the
Exchange Act.
 
1.
Base Salary 

 
$750,000 per annum.


Your salary will be paid monthly on the last Thursday of each calendar month.


Performance reviews are typically conducted at the end of our fiscal year, which
presently runs from approximately July 1 through June 30. Any merit increases
for which you may be eligible also would be determined at that time, and would
take effect in September. You will first be eligible for a merit increase in
September 2015.


2.
Incentive Compensation



You will be eligible to participate in the Coach, Inc. 2013 Performance-Based
Annual Incentive Plan ("SOPS"), a cash incentive program under which your payout
is based on Coach's financial performance (as well as your individual
performance). The target bonus will be 100% of your salary actually earned
during the fiscal year. The actual bonus payout will range from 0% of target for
performance below established thresholds to 200% of target for maximum
performance, with performance components, measures and target values to be
established by the Company’s Board of Directors. You will be eligible for SOPS
beginning in fiscal year 2015, and any such SOPS bonus earned will be pro-rated
in accordance with the Effective Date.


Any SOPS bonus is paid within three months of the end of the fiscal year and you
must be an employee in good standing with Coach on the SOPS bonus payment date
in order to be eligible to receive any such SOPS bonus payment. After you are
hired, please refer to the My Pay section of the Coach’s intranet, Coachweb, for
governing terms of the SOPS bonus plan. In

Page 1 of 8



--------------------------------------------------------------------------------



addition, Coach’s Board of Directors has adopted an incentive repayment policy
(attached) for members of the Operating Group, which you must sign and return to
me coincident with your acceptance of this offer of employment.
 
3.
Annual Equity Compensation



Your compensation package includes a guideline annual equity grant value of
$1,500,000 to be granted in a fixed proportion of different equity vehicles as
determined annually by the Committee. Your first grant, with a grant date fair
value at target of $1,500,000 will be made on the first business day of the
fiscal month coincident with or following the Effective Date. One-third of that
value will be in the form of restricted stock units (“RSUs”), one-third of the
value will be in performance restricted stock units (“PRSUs”) (at target) and
one-third of the value will be in the form of stock options. All equity awards
are subject to approval by the Human Resources Committee (“the Committee”) of
the Coach Board of Directors. The target number of PRSUs and the RSUs that you
will receive will be based on the closing price of Coach stock on the grant date
(the “Grant Price”). PRSUs and RSUs cliff vest on the third anniversary of the
grant date, with the number of PRSUs vesting varying from 0 – 170% of target
subject to the performance conditions set forth in the grant agreement, which
are expected to be based on Coach’s FY15-17 long-range plan. The number of stock
options that you will receive will be based on the Grant Price and on an
industry standard valuation model, Black-Scholes, which determines the value of
a stock option. Stock options are exercisable one-third after one year of the
grant date, one-third after two years, and one-third after three years, and such
options will expire 10 years after the date of grant.


Coach may make additional, annual equity grants, and as an Operating Group
member your annual grants will be in a fixed proportion of different equity
vehicles and performance requirements as determined annually by the Committee.
Any future grants will be determined based on your position, performance, time
in job and other criteria Coach determines it its discretion, which are subject
to change. After you are hired, you will receive an email alert to view and
accept your grant agreements and have access to the Coach, Inc. 2010 Incentive
Award Plan (as it may be amended from time to time, the “Stock Plan”) prospectus
through Coachweb. You are subject to the terms and conditions of the grant
agreements, including, but not limited to, the provisions relating to clawback
of equity gains in certain post-employment scenarios. Notwithstanding anything
to the contrary in this letter, the Stock Plan’s terms and related grant
agreements, as they may be changed from time to time, are controlling.


4.
Special New Hire Compensation



To replace the long term compensation you are forfeiting with your current
employer, and to incent you to join Coach, within six weeks of the Effective
Date, you will be paid a sign-on cash bonus in the amount of $500,000, subject
to normal tax withholding. In addition, you will receive a one-time PRSU award
with a target grant date value of $1,000,000, subject to approval by the
Committee. The target number of PRSUs that you receive will be based on the
Grant Price, and the grant date will be the first business day of the fiscal
month coincident with or following the Effective Date. These PRSUs also cliff
vest on the third anniversary of the grant date, with the number of PRSUs
vesting varying from 0-170% of target subject to the performance conditions set
forth in the grant agreement. The PRSU award will be subject to the same
performance criteria and conditions as your annual PRSU award described above.
After the grant is made, you will receive an email alert to view and accept your
grant agreement and have

Page 2 of 8



--------------------------------------------------------------------------------



access to the Stock Plan prospectus through Coachweb. Notwithstanding anything
to the contrary in this letter, the Stock Plan's terms and related grant
agreements, as they may be changed from time to time, are controlling.


5.
Relocation



You are eligible for relocation under the Coach U.S. Domestic Relocation Policy
for Vice Presidents and Above. Please see the enclosed packet of information.
Upon your acceptance, a member of the Benefits Department will be in touch with
you to get started. Should you resign your employment within two years of your
start date, or if your employment is terminated for “cause,” as defined below,
Coach may require you to repay relocation expenses.


6.
Severance in Certain Circumstances



If your employment at Coach should cease involuntarily for any reason other than
for “cause,” as defined below (e.g. position elimination), you will receive the
number of months of base salary you would be entitled to under the Coach, Inc.
Severance Pay Plan. For more information, please view the Severance Plan
document on Coachweb or contact Human Resources. To receive separation pay, you
will be required to sign a waiver and release agreement in the form provided by
Coach. This agreement will include restrictions on your ability to compete with
Coach and solicit Coach employees.


7.
Section 409A of the Internal Revenue Code



It is expressly intended and contemplated that this letter comply with the
provisions of Section 409A of the Code and the applicable guidance thereunder
(“Section 409A”) and that the payments hereunder will either be exempt from
Section 409A or will comply with the provisions of Section 409A. This letter
will be administered and interpreted in a manner consistent with this intent,
and, notwithstanding any provision of this letter to the contrary, in the event
that Coach determines that any amounts payable hereunder would be immediately
taxable to you under Section 409A, Coach reserves the right (without any
obligation to do so or to indemnify you for failure to do so) to amend this
letter to satisfy Section 409A or be exempt therefrom (which amendment may be
retroactive to the extent permitted by Section 409A). Notwithstanding any other
provision of this letter, if you are a “specified employee” within the meaning
of Treas. Reg. §1.409A-1(i)(1), then the payment of any amount or the provision
of any benefit under this letter which is considered deferred compensation
subject to Section 409A of the Code shall be deferred for six (6) months after
your “separation from service” or, if earlier, your death to the extent required
by Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”). In the
event payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum on
the Company’s first standard payroll date that arises on or after the 409A
Deferral Period ends, and the balance of the payments shall be made as otherwise
scheduled. For purposes of any provision of this letter providing for
reimbursements to you, such reimbursements shall be made no later than the end
of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall the unused reimbursement amount during one
calendar year be carried over into a subsequent calendar year. For purposes of
this letter, you shall not be deemed to have terminated employment unless you
have a “separation from service” within the meaning of U.S. Treasury Regulations
Section 1.409A-1(h) All rights to payments and benefits under this

Page 3 of 8



--------------------------------------------------------------------------------



letter shall be treated as rights to receive a series of separate payments and
benefits to the fullest extent allowed by Section 409A of the Code. In no event
shall any liability for failure to comply with the requirements of Section 409A
be transferred from you or any other individual to Coach or any of its
affiliates, employees or agents.


8.
Benefits



Your other major benefits will include medical, dental, vision, life insurance,
short and long term disability, Coach, Inc. Savings & Profit Sharing Plan,
Employee Stock Purchase Plan, employee discount program and 25 business days of
vacation per calendar year, as generally provided by the Company at a comparable
level in accordance with the plans, practices and programs of the Company. We
are enclosing a summary of executive benefits highlighting these programs in
Your Coach Benefits Summary Kit.
 
As an employee of Coach, and as a part of this offer of employment, you will be
subject to various Company policies set forth in the attached Addendum as well
as those set forth in the Your Coach Benefits Summary Kit that accompanies this
offer. Such policies include, but are not limited to the following:


•
Incentive Repayment Policy;

•
Executive Stock Ownership Policy;

•
Notice of Intent to Terminate Employment;

•
Non-Competition and Non-Solicitation Policies; and

•
Other Terms and Conditions of Employment.

 
By accepting this offer of employment, you are also expressly accepting to be
bound by the Company policies set forth in the attached Addendum and in the
packet of materials that accompany this offer letter.


Gebhard, I am excited at the prospect of your joining us at Coach to build a
great future. This is Coach's entire offer of employment. As you review this
offer, please feel free to contact me at 212-629-2252 or 914-217-9684 with any
questions. To accept the offer, and acknowledge you are not relying on any
promise or representation that is not contained in this letter, please sign in
the space below and return one of the attached copies to me by September 5,
2014.
Sincerely,
___/s/ Sarah J. Dunn_______________
Sarah J. Dunn
Global Human Resources Officer
Coach, Inc.


 
Agreed and accepted by:
 
__/Gebhard F. Rainer_______    _____09/05/2014_____________
Gebhard F. Rainer                         Date



Page 4 of 8



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

ADDENDUM
 
COMPANY POLICIES & CONDITIONS OF EMPLOYMENT



As an employee of Coach, you will be subject to the following policies. Please
sign the acknowledgement at the end noting your understanding and agreement.


1.
Incentive Repayment Policy



Coach's Board of Directors has adopted an incentive repayment policy affecting
all performance-based compensation Coach pays to members of its Operating Group.
Information on this policy can be found in the Your Coach Benefits Summary Kit
included with this letter. You agree that you will be subject to this repayment
policy and that it may change from time-to-time as the Committee deems
appropriate and/or as is required by law.


2.
Executive Stock Ownership Policy



Coach's Board of Directors has implemented a stock ownership policy for all Vice
Presidents and above. Information on this policy and the recommended amounts of
stock ownership for your position can be found in the Your Coach Benefits
Summary Kit included with this letter. As a Section 16(b) officer of Coach,
Inc., you will be required to obtain pre-approval of all Coach stock
transactions from the Coach Law Department.


3.
Notice of Intent to Terminate Employment



If at any time you elect to terminate your employment with Coach, including a
valid retirement from Coach, you agree to provide twelve (12) weeks advance
written notice of your intent to terminate your employment and such notice shall
be provided via eMail to the Chief Executive Officer and Global Human Resources
Officer.  After you have provided your required notice, you will continue to be
an employee of Coach.  Your duties and other obligations as an employee of Coach
will continue and you’ll be expected to cooperate in the transition of your
responsibilities.  Coach shall, however, have the right in its sole discretion
to direct that you no longer come to work or to shorten the notice period. 
Nothing herein alters your status as an employee at-will. Coach reserves all
legal and equitable rights to enforce the advance notice provisions of this
paragraph. You acknowledge and agree that your failure to comply with the notice
requirements set forth in this paragraph shall result in: (i) Coach being
entitled to an immediate injunction, prohibiting you from commencing employment
elsewhere for the length of the required notice, (ii) Coach being entitled to
claw back any bonus paid to you within 180 days of your last day of employment
with Coach, (iii) the forfeiture of any unpaid bonus as of your last day of
employment with Coach, (iv) any unvested or vested equity award held by you
shall be automatically forfeited on your last day of employment with Coach, and
(v) Coach being entitled to claw back any Financial Gain (as defined below) you
realize from the vesting of any Coach equity award within the twelve (12) month
period immediately preceding your last day of employment with Coach. “Financial
Gain” shall have the meaning set forth in the various equity award grant
agreements that you receive during your employment with Coach.





Page 5 of 8



--------------------------------------------------------------------------------



4.
Non-Competition and Non-Solicitation Policies



You are prohibited from counseling, advising, consulting for, becoming employed
by, or providing services to a “competitor” of Coach (as defined below) during
employment and the twelve (12) month period beginning on your last day of
employment with Coach. You acknowledge that compliance with this paragraph is
necessary to protect the business and good will of Coach and that a breach of
any of these provisions will irreparably and continually damage Coach, for which
money damages may not be adequate. Accordingly, in the event that you breach
this paragraph, you will forfeit any unpaid bonus and Coach shall be entitled to
claw back any bonus paid to you within 180 days of your last day of employment
with Coach. In addition, Coach will be entitled to preliminarily or permanently
enjoin you from violating this paragraph in order to prevent the continuation of
such harm. For the purposes of this provision, “competitor” includes the
companies, together with their respective subsidiaries, parent entities, and all
other affiliates as set forth on Exhibit A, attached hereto (such companies
subject to change from time-to-time, as posted on Coach’s intranet, Coachweb).


You agree that if you are offered and desire to accept employment with another
business, person or enterprise, including, but not limited to, a “competitor” of
Coach (as defined above), during the twelve (12) month period beginning on your
last day of employment with Coach, you will promptly inform Coach’s Global Human
Resources Officer, in writing, of the identity of the prospective employer, your
proposed title and duties with that business, person or enterprise, and the
proposed starting date of that employment. You also agree that you will inform
that prospective employer of the terms of these provisions. Failure to abide by
the requirements of this paragraph will also be deemed a failure to provide the
required advance written notice set forth above under Notice of Intent to
Terminate Employment.


You acknowledge: (a) that the scope and duration of the restrictions on your
activities under these provisions are reasonable and necessary to protect the
legitimate business interests of Coach; (b) that Coach does business worldwide
and, therefore, you specifically agree that, in order to adequately protect
Coach, the scope of the restrictions in this provision is reasonable; and (c)
that you will be reasonably able to earn a living without violating the terms of
these provisions.


You agree that during employment and the twelve (12) month period beginning on
your last day of employment with Coach, you will not, without the prior written
consent of Coach, alone, or in association with others, solicit on behalf of
you, or any other person, firm, corporation or entity, any employee of Coach, or
any of its operating divisions, subsidiaries or affiliates, for employment,
consulting or other independent contractor arrangements. For purposes of this
paragraph and to avoid any ambiguity, you and Coach agree that it will be
presumed that you solicited an employee of Coach if such employee commences
employment for or on behalf of you or any entity to which you provide services
prior to the end of the twelve (12) month period beginning on your last day of
employment with Coach. You acknowledge that compliance with this paragraph is
necessary to protect the business and good will of Coach and that a breach of
any of these provisions will irreparably and continually damage Coach, for which
money damages may not be adequate. Accordingly, in the event that you breach
this paragraph, you will forfeit any remaining earned but unpaid bonus and Coach
shall be entitled to claw back any bonus paid to you within 180 days of your
last day of employment with Coach. In addition, Coach will be entitled to
preliminarily or permanently enjoin you from violating this paragraph in order
to prevent the continuation of such harm.

Page 6 of 8



--------------------------------------------------------------------------------







5.
Other Terms and Conditions of Employment

If you accept Coach's offer of employment, our relationship is
"employment-at-will." That means you are free, at any time, for any reason, to
end your employment with Coach and that Coach may do the same, subject to the
advance notice requirements set forth above under Notice of Intent to Terminate
Employment. The Company has “cause” to terminate your employment upon (i) your
willful failure to substantially perform the duties as President (other than any
such failure resulting from your permanent Disability), which is not remedied
within 30 days after receipt of written notice from the Company specifying such
failure; (ii) your failure to carry out, or comply with, in any material respect
any lawful and reasonable directive of the Chief Executive Officer, which is not
remedied within 30 days after receipt of written notice from the Company
specifying such failure; (iii) your commission at any time of any act or
omission that results in a conviction, plea of no contest, or imposition of
un-adjudicated probation for any felony or crime involving fraud, embezzlement,
material misconduct, misappropriation or moral turpitude; (iv) your willful
taking of or failure to take any action, which action or omission is materially
injurious to the Company, whether monetarily or otherwise (including, without
limitation, any act or omission that is materially detrimental to the business
or reputation of the Company); (v) your unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing your duties and responsibilities; or (vi) your willful commission at
any time of any act of fraud, embezzlement, misappropriation, material
misconduct, or breach of fiduciary duty against the Company (or any predecessor
thereto or successor thereof).
Our agreement regarding employment-at-will may not be changed, except
specifically in writing signed by both the Committee and you. Coach may in its
discretion add to, discontinue, or change compensation, duties, benefits and
policies. Notwithstanding the foregoing two sentences, nothing in the preceding
two sentences shall be construed as diminishing the financial obligations of
either of the parties hereunder, including, without limitation, Coach’s
obligations to pay Salary, Bonus, Severance, Equity Compensation, etc., pursuant
to the pertinent provisions set forth above. All payments made hereunder are
subject to the usual withholdings required by law. In the event of a breach by
you of any provision of this offer letter and/or any of the Company policies
which are included herewith, you agree to reimburse Coach for any and all
reasonable attorney’s fees and expenses related to the enforcement of this
agreement, including, but not limited to, the clawback of gains specified
hereunder.
Our offer of employment is contingent on the following:
•
Formal ratification of this agreement by the Committee;

•
Your passing a credit/background check and verification of your identity and
authorization to be employed in the United States;

•
Your returning a signed copy of this offer letter before your first day of
work; 

•
Your agreement to be bound by, and adhere to, all of Coach's policies in effect
during your employment with Coach, including the Executive Stock Ownership
Policy and Incentive Repayment Policy, and our Confidentiality, Information
Security and Privacy Agreement; and

•
The terms and conditions of individual equity award agreements.


Page 7 of 8



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

EXHIBIT A


Competitor List
(as of August 2014)
        
Burberry Group PLC
Cole Haan LLC
Diane von Furstenberg Studio, L.P.
Fast Retailing Co., Ltd.
Fung Group
The Gap, Inc.
Kering
J. Crew Group, Inc.
Kate Spade and Company
L Brands, Inc.
LVMH Moet Hennessy Louis Vuitton SA
Michael Kors Holdings Limited
PVH Corp.
Prada, S.p.A.
Proenza Schouler
Rag & Bone
Ralph Lauren Corporation
Tory Burch LLC
Tumi Holdings, Inc.
V.F. Corporation



Page 8 of 8

